Citation Nr: 9920715	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-22 821	)	DATE
	)
	)                        

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from April 1939 to November 
1956.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the appellant's service connection claim was not well 
grounded.


FINDING OF FACT

Medical evidence of a nexus between the veteran's cause of 
death and his period of military service has not been 
submitted.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that service connection was 
not in effect during the veteran's lifetime.  A December 1994 
death certificate reveals that the veteran died on November 
[redacted], 1994 of malignant melanoma with brain metastasis due to 
lung metastasis.  Also indicated on the certificate is that 
the time interval between onset and death was six weeks and 
that a needle biopsy had been performed related to the 
veteran's above-noted disabilities.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  

The service medical records include physical examination 
reports dated in August 1939, August 1945, and July 1947, and 
a discharge examination dated in June 1949, all results of 
which were normal.  Also of record are reports from re-
enlistment examinations dated in June 1949 and June 1952, in 
which all findings were normal.  In reports from quadrennial 
examinations conducted in November 1960 and November 1964, 
the record is silent for any pertinent findings.  Further, 
the veteran's service personnel records are of record.

Private medical records related to the veteran's employment 
at NASA are also of record that cover the period extending 
from 1956 to 1975.  Essentially, records from 1956 to 1963 
are devoid of any pertinent information.  In a report from 
examination conducted in December 1968, the physician noted 
evidence of chronic, mild involvement of the bronchial and 
bronchiolar systems, also seen in an electrocardiogram.  The 
impression rendered at that time was probable mild chronic 
bronchitis and possible early emphysema.  The veteran's habit 
of smoking one pack per day is noted.  Otherwise, all 
physical findings were essentially normal throughout this 
period of time.

Private medical outpatient records for the period extending 
from September to October 1994 disclose treatment for 
complaints of fatigue and weakness.  In a record dated in 
September 1994, the physician reported the veteran's history 
of extensive cigarette smoking, noting that he smoked one and 
a half packs per days for 60 years.  An assessment was made 
of COPD and fatigue, with questionable depression.  In an 
October 1994 record, the physician noted emphysema and a left 
lung nodule that appeared to be benign.  

Other clinical entries dated in October 1994 revealed 
subjective complaints of decreased energy and increased 
fatigue, recent memory loss, and an inability to write 
smoothly.  The physician diagnosed the veteran with COPD, 
nodule, and coronary artery disease and angina by way of 
history, and positive lung mass.  Also diagnosed were 
pulmonary and brain masses, and probable cancer with 
metastasis.  During October 1994, the physician performed 
surgical procedures for excision of suspicious lesions, 
metastatic melanoma in the left lower lung and suspected 
brain metastasis melanoma.  

Terminal medical records dated in October and November 1994 
are associated with the veteran's claims folder.  An oncology 
problem sheet dated in October 1994 lists metastasis melanoma 
to brain and lung and COPD, with nothing further.  A private 
medical doctor's statement dated in October 1994 discloses 
that up until one month earlier, the veteran had no 
significant health problems, and that at the time of the 
visit, he had become lethargic, weak, sleepy, and depressed.  
He then sought treatment and a chest x-ray revealed bilateral 
pulmonary masses.  A magnetic resonance imaging (MRI) 
demonstrated marked edema in the frontal and parietal lobes.  
Further, there was focal edema in the right posterior 
parietal lobe in the parasagittal region.  There were 
additional lesions in the left parietal and frontal lobes and 
multiple, scattered small nodules in the left and right 
temporal lobes.  A CAT scan needle biopsy revealed left lower 
lobe mass and a pathological accession demonstrated malignant 
melanoma.  

As to the veteran's past medical history, the physician 
stated that the veteran was status post inguinal hernia 
repair and had a history of hemorrhoids and COPD.  Further, 
the physician noted that the veteran had stopped smoking two 
years prior and that previously, he had smoked one and a half 
packs of cigarettes a day for at least 50 years.  Also noted 
is that the veteran used alcohol heavily in the past.  
Further, the physician reported that the veteran had a 
history of chronic headaches. 
On examination, the physician reported a clear chest with no 
axillary adenopathy, unremarkable examination of the skin 
except residual scars from previous biopsies, motor strength 
at 4/5, and some tremor of the right upper extremity.  The 
assessment was metastatic melanoma to lungs and brain.  In a 
report from a radiation oncology consultation, the physician 
noted a past medical history of emphysema, angina, and 
hypertension.  Also noted was that the veteran had quit 
smoking two years earlier and that prior to that, he had 
smoked one pack per day.  Also, the veteran previously was a 
moderate to heavy drinker and had also quit drinking two 
years earlier.  The physician rendered a diagnosis of 
metastatic malignant melanoma to both lungs and brain.

The veteran underwent several procedures in October 1994, 
including a computerized axial tomography (CAT) scan of the 
chest with contrast.  The physician diagnosed left lung 
nodule.  Also noted were impressions of bilateral pulmonary 
masses and an ovoid 2 centimeter lesion in the perivascular 
space with fluid density.  In a needle biopsy of the left 
lower lobe mass, the physician rendered a diagnosis of 
bilateral pulmonary masses.  A magnetic resonance imaging 
(MRI) of the head was also conducted, in which the physician 
noted impressions of multiple metastases ranging in size from 
4 millimeters in the right frontal lobe to 3 centimeters in 
the left frontal lobe with moderate edema and mass effect 
with left to right shift.  A pathology report dated in 
October 1994 revealed diagnoses of left lower lobe lung 
nodule, needle biopsy: metastatic malignant melanoma.  A 
contemporaneous x-ray study disclosed no evidence of 
pneumothorax or pleural effusion post biopsy.  

A statement dated in February 1995 from the appellant is also 
of record.  The appellant stated that her husband had severe 
and debilitating headaches lasting for several days at a 
time.  She further stated that the veteran sought treatment 
at a naval hospital in 1949 to 1950 and she recalls that the 
veteran told her that he was given pain medication.  
Afterward, during the period of 1953 to 1955, the appellant 
stated that the veteran saw Navy doctors when his headaches 
arose.  When at sea, the appellant stated that she did not 
know about any treatment other than he saw a pharmacist for 
medication.  After service, the appellant stated that the 
veteran continued to have headaches on the average of once a 
month.  

The appellant also stated that while in the service, the 
veteran experienced several bouts of chest colds, coughs, and 
bronchitis.  She also noted that the veteran complained of 
shortness of breath.  She stated that the veteran attributed 
these problems to the cold weather and exposure to chemicals.  
The appellant indicated that the veteran experienced these 
medical problems throughout his period of service.  After 
separation from service, the appellant stated that the 
veteran worked with NASA and that his symptoms seemed to get 
worse.  In 1982 to 1983, the veteran was treated at the Long 
Beach Naval Hospital for chest pains, emphysema, and high 
blood pressure.  According to the appellant, the veteran was 
given medication.  Chest x-rays conducted at that time 
revealed progressive emphysema.  The appellant stated that 
she did not know the name of the doctors who treated the 
veteran at that time.

The appellant further stated that the veteran sought 
treatment for severe chest congestion and a constant cough in 
1989 to 1990.  The appellant noted that this illness lasted 
for several months before it subsided.  She stated that she 
thought he was given antibiotics.  Over time, the chronic 
cough and emphysema became worse.  The appellant stated that 
although her husband's death was caused by malignant melanoma 
of the brain, due to lung metastasis, she was told by two 
doctors that the veteran's illnesses were secondary 
intrusions and that the primary source of the veteran's 
melanoma still remained a mystery.  The appellant further 
stated that she was told that the primary source could have 
been a microscopic melanoma on the skin that could have been 
present many years earlier before becoming actively 
malignant.  Also, the appellant stated that she was told that 
the nodule on the veteran's lung appeared to have been there 
for many years.

A January 1999 VA medical opinion is of record in which the 
examiner reviewed the claims folder in light of the 
appellant's claim that her husband died from disabilities 
caused by tobacco use in service.  The examiner noted the 
details surrounding the veteran's death and noted that the 
veteran died on November [redacted], 1994 due to malignant melanoma 
with brain and lung metastases.  The examiner also stated 
that the veteran had a clinical history of emphysema, 
hypertension, and angina.  

However, the examiner noted that the record does not reflect 
evidence of the presence of any of these diseases at the time 
of the veteran's death.  Also, it did not appear from the 
record that pulmonary function studies had been conducted or 
that the veteran's hypertension was poorly controlled prior 
to the veteran's death.  Additionally, the examiner remarked 
that the diagnosis of angina was not supported by clinical 
studies such as the electrocardiogram, stress echocardiogram, 
or an angiography.

Further, the examiner noted that the tobacco-related benefit 
claim form included in the claims folder had been reviewed 
and that it appeared to be a form completed only by the 
appellant and was unsigned.  The examiner noted that the form 
specifically revealed that tobacco use prior to service was 
unknown, but that there was evidence that the veteran smoked 
heavily from 1936 to 1992.  The examiner further reported 
that it could be assumed that tobacco use was coincident with 
nicotine dependence as there are several episodes listed in 
which the veteran stopped smoking and then resumed smoking.  
Also, the examiner noted that the veteran had stopped smoking 
prior to the diagnosis of cancer that was established by 
needle biopsy on October 17, 1994.  

In conclusion, the examiner noted that as to the issue of 
whether nicotine dependence was incurred during the veteran's 
period of service, this could not be established with 
reasonable certainty since the above-noted questionnaire 
reveals an unknown prior-to-service tobacco use.  
Nonetheless, the examiner stated that nicotine dependence 
could be assumed, but not known with certainty, as the 
evidence demonstrates that the veteran stopped smoking on his 
own.  Further, there are no medical findings of record that 
suggested nicotine dependence such as that indicated in the 
diagnostic in Statistics Manual Volume IV.  

Additionally, the examiner noted that a causal relationship 
between nicotine dependence and chronic obstructive pulmonary 
disease (COPD) and/or heart disease could not be established 
with any clear and convincing evidence.  The diagnosis of 
COPD and heart disease in the veteran was clinically listed 
without supporting evidence of spirometry values and 
electrocardiographic or angiographic studies.  Overall, the 
examiner stated that COPD and coronary disease, if present, 
did not materially contribute to the veteran's death, which 
was caused by malignant melanoma.

In a March 1999 medical opinion, for the regional office 
medical officer, it was noted that malignant melanoma is not 
a smoking related illness or cancer.  The cancer in the lungs 
was a multiple metastases of a primary tumor (melanoma) 
arising elsewhere.  The melanoma had spread to distant sites, 
the brain and lung, secondarily.  It was noted that the 
opinion was based on review of the claims folder.  

In June 1999, the appellant submitted another copy of the 
medical certificate in a tobacco-related benefit claim, which 
she indicated was signed by her husband's former physician.  
The contents of the form were not changed.  


Analysis

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  Initially, the Board notes that in well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be allowed on a presumptive basis for 
certain forms of cancer, if the disability becomes manifest 
to a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may further be 
established for the veteran's cause of death where the 
evidence demonstrates that the disability that caused the 
death was incurred during service, or that the service-
connected disability was a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.312.

However, the appellant must establish a well grounded claim 
before the Board will consider the merits of such claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim requires 
sufficient and cognizant medical evidence to substantiate the 
appellant's assertions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Additionally, a well grounded claim is 
a meritorious claim, that is, one capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

To establish a well grounded claim for service connection, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter, referred to as the "Court") 
requires evidence of a medical diagnosis of a current 
disability; medical, or lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 
(1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).
At the outset, the Board has determined that the appellant in 
this case has not established a well grounded claim.  
Overall, the appellant has not provided competent evidence of 
a possible link between the veteran's cause of death and his 
military service or any incident related therein.  As stated 
above, the death certificate dated in December 1994 reflects 
that the veteran died of malignant melanoma with brain 
metastasis due to lung metastasis.  Further indicated on the 
death certificate is that the interval of time between onset 
of the veteran's illnesses and death was six weeks.  

Notably, service-connection was not in effect for any 
disabilities during the veteran's lifetime.  As stated above, 
the veteran's service medical records are silent for any 
pertinent findings, complaints, notations, or diagnoses.  
Furthermore, there are no clinical records post-service, and 
in particular, within one year of service, that are 
indicative of treatment or symptomatology related to the 
veteran's diseases at the time of his death.  In fact, the 
Board points out that there are no relevant medical records 
related to the veteran's death until 1994, when he was first 
diagnosed with malignant melanoma.  Thus, in this respect, 
the appellant has failed to establish a well grounded claim.

Specifically, the Board notes that after service, from 1956 
to 1975, private medical records are associated with the 
veteran's claims file that relate to the veteran's employment 
with NASA that reveal treatment for various other disorders; 
however, there are no clinical data related to the veteran's 
brain and lung metastases.  Thereafter, the evidence of 
record substantiates that the veteran complained of weakness 
and fatigue, necessitating examination and treatment 
beginning in September 1994.  At that time, the veteran was 
diagnosed with COPD and fatigue. Shortly thereafter, in an 
October 1994 record, the physician noted evidence of 
emphysema and a left lung nodule that appeared to be benign.  
The Board notes that often included in the recitations of the 
veteran's medical history is his longstanding and heavy use 
of tobacco.

Of most significance in this appellant's case are the 
conclusions offered by a VA medical examiner in January 1999 
that relate to the relationship between the veteran's 
illnesses and his period of service.  For example, the 
examiner stated that with respect to nicotine dependence 
incurred during the veteran's service, this could not be 
affirmatively established, given that the veteran's smoking 
habits prior to entering service were unknown.  Nicotine 
dependence overall could be assumed; however, even such 
assumption could not be positively stated due to the lack of 
objective medical findings in the record.  

Additionally, the examiner gave the opinion that the 
veteran's COPD and coronary artery disease were clinically 
listed as diagnoses during the veteran's lifetime.  
Nonetheless, the examiner stated that such diseases had not, 
in fact, been confirmed by the appropriate tests and 
evaluations.  Most importantly, the Board notes that the 
cause of the veteran's death did not include COPD and any 
heart-related diseases.  Moreover, the examiner noted that if 
COPD and coronary artery disease were indeed present at the 
time that the veteran died, there is no evidence to support 
that such diseases materially contributed to the veteran's 
death.  Thus, in light of the above, the appellant has failed 
to provide competent evidence of a nexus between the 
veteran's cause of death and service.

Moreover, a VA medical opinion dated in March 1999 is also of 
great significance in this case.  Essentially, the examiner 
noted the causes of death, as indicated on the veteran's 
death certificate.  Further, in reference to the appellant's 
contentions that her husband died of smoking-related 
illnesses, the examiner noted that the malignant melanoma of 
which the veteran died was not a smoking-related illness.  
Additionally, the examiner reported that the cancer in the 
veteran's lungs stemmed from multiple metastases of a primary 
tumor (melanoma) arising from elsewhere.  The melanoma had 
spread to other sites, such as to the brain and lungs 
secondarily.  Thus, in this regard, the appellant has failed 
to establish a well grounded claim.

The Board recognizes the appellant's contentions that the 
veteran began smoking while in service and that his smoking 
was at least a contributing factor to the malignancy, which 
caused his death.  For purposes of determining whether a 
claim is well grounded, the claimant's assertions are 
presumed to be true unless they are beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  In this case, the appellant's personal 
statements do not equate with competent medical opinions 
necessary to establish a plausible claim.  See Grottveit at 
93.  Overall, the appellant has not presented competent 
evidence to substantiate her contentions that the veteran's 
long-term habit of cigarette smoking resulted in disabilities 
that ultimately caused the veteran's death.  Evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

The Board sympathizes with the appellant's loss; however, she 
has submitted no medical evidence supporting her contentions 
of a causal relationship between the veteran's cause of death 
and his period of service.  The Board wishes to point out 
that the type of evidence needed to satisfy the burden of 
establishing a well grounded claim depends on the very nature 
of the issue.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As in this case, where the determinative issue involves 
medical diagnoses and/or medical etiology, the appellant must 
establish a medical nexus between the veteran's death and his 
period of service, and as such, must offer competent medical 
evidence sufficient to support a plausible claim.  Id.  Thus, 
although the Board does not doubt the sincerity of the 
appellant's contentions, such statements, in and of 
themselves, are not competent evidence so as to establish a 
medical nexus between the veteran's death and his period of 
service.  

The Board notes that the evidence overall does not 
demonstrate that a diagnosis of malignant melanoma was made 
during service or within one year following the veteran's 
separation from service, and it is not otherwise contended.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Thus, in this respect as well, the 
appellant has failed to put forth evidence of a medical nexus 
between the veteran's cause of death and his period of active 
service.

Based on the foregoing analyses and bases, the Board must 
deny the appellant's service connection claim for failure to 
establish a medical nexus between the veteran's period of 
service and his cause of death.  Overall, the appellant has 
not submitted competent evidence so as to establish a well 
grounded claim.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

